Citation Nr: 1018680	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-18 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1966 to April 1968.  Service in the Republic of 
Vietnam is indicated by the record.  The appellant is the 
surviving spouse of the Veteran.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which denied the appellant's claim.

In June 2009, the Veteran presented sworn testimony before a 
Veterans Law Judge (VLJ) via videoconferencing equipment.  A 
transcript of the hearing has been associated with the 
Veteran's VA claims folder.  The Judge that held the prior 
hearing is no longer employed by the Board.  Although the 
appellant has not been afforded the opportunity for a new 
hearing before a Veterans Law Judge, in light of the Board 
granting her claim, the Board finds that the appellant is not 
prejudiced by the Board proceeding with a decision in this 
matter.  

Additionally, evidence has been associated with the Veteran's 
claims folder accompanied with a waiver of consideration by 
the Agency of Originial Jurisdiction.  




FINDINGS OF FACT

1.  The Veteran died in September 2005; his death certificate 
lists the cause of death as primitive neuroectodermal brain 
tumor.

2.  The Veteran served in the Republic of Vietnam; 
accordingly, exposure to herbicides is presumed.  

3.  The competent medical evidence of record serves to link 
the Veteran's fatal primitive neuroectodermal tumor is a soft 
tissue sarcoma.


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, service 
connection for the cause of the Veteran's death is warranted.  
38 U.S.C.A.   § 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
Veteran's death.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the appellant regarding her 
cause of death claim in May 2006.  Although this letter does 
not appear to be adequate, the Board need not discuss in 
detail the insufficiency of the VCAA notice letter or VA's 
development of the claim in light of the fact that the Board 
is granting the claim. Any potential error on the part of VA 
in complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the benefit sought 
on appeal.

The Board also notes the appellant has not been provided 
notice regarding degree of disability and effective date as 
required by the recent decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As discussed in detail 
below, the Board is granting the appellant's claim.  It is 
not the Board's responsibility to assign an effective date in 
the first instance.  The Board is confident that if required, 
the appellant will be afforded appropriate notice under 
Dingess.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent legal criteria

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including tumors, when 
manifested to a compensable degree within the initial post-
service year. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 38 
C.F.R.                 § 3.307(a)(6)(iii) (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Those diseases include soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 U.S.C.A. § 1116 
(West 2002), 38 C.F.R. § 3.309(e) (2009).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability which was incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a) (2009).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
See 38 C.F.R. § 3.312(b) (2009).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1) (2009); see 
also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).




Analysis

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) has obviously been met.  With 
respect to element (2), it is undisputed that the Veteran 
served in Vietnam during his period of active military 
service.  Accordingly, exposure to Agent Orange is presumed 
[Service connection was also in effect for bilateral hearing 
loss and tinnitus, but the appellant does not contend, and 
the record on appeal does not demonstrate, that these 
disabilities had anything to do with the Veteran's death].

With respect to element (3), medical nexus, for reasons 
expressed immediately below the Board finds that the medical 
evidence in this case shows that there existed a contributory 
relationship between the Veteran's in-service herbicide 
exposure and his fatal primitive neuroectodermal brain tumor, 
and that service connection is warranted on a presumptive 
basis.  

In October 2009 and November 2009, due to the complexities of 
the medical issues involved, the Board, pursuant to 38 C.F.R. 
§ 20.901 (2009), requested VHA opinions from an oncologist to 
address the following questions:

1.  May the Veteran's fatal primitive neuroectodermal 
tumor be categorized as [a presumptive disease 
associated with exposure to herbicide agents]?

2.  Does the medical evidence support [Dr. J.M.S.'s] 
diagnosis of type II diabetes mellitus?  If so, is it at 
least as likely as not that the diabetes contributed to 
the cause of the Veteran's death?  
The Board finds that the answer to the first question posed 
to the VHA reviewer, Dr. S.B., has arguably been answered in 
the appellant's favor [the answer to the second question was 
negative; however, as discussed immediately below, the Board 
finds the answer to the first question to be of sufficient 
probative value to grant the appellant's claim].  

Specifically, Dr. S.B. concluded that "PNET (primitive 
neuroectodermal tumor) is classified as a soft tissue 
sarcoma."  Although he did not classify the type of the 
Veteran's soft tissue sarcoma, he reported that "as soft 
tissue sarcomas are accepted as being possibly caused by 
exposure to Agent Orange, logically it follows that PNET 
tumors can also be classified as such."  However, Dr. S.B. 
also stated that his medical research regarding the 
relationship between Agent Orange exposure and primitive 
neuroectodermal tumors revealed inconclusive findings.  
Notably, he stated that "reviewing the existing data, I 
could not find any definitive medical evidence that exposure 
to Agent Orange causes PNETs.  Searching PubMed, the most 
extensive medical library extant, I could not find literature 
proving the causative relationship between Agent Orange and 
PNET."  

In support of his conclusion, Dr. S.B. submitted an article 
from Dr. H.F. which included a discussion of the relationship 
between herbicide exposure and subsequent development of soft 
tissue sarcoma.  See "Agent Orange and Cancer: An Overview 
for Clinicians" by Dr. H.F. dated in June 2007.  Dr. H.F. 
cited a study of Vietnam veterans and their likelihood of 
developing soft tissue sarcomas as a result of service in 
Vietnam and exposure to herbicides.  He reported that "no 
association with soft tissue sarcoma was seen in the Ranch 
Hand study, in a study of 10,716 Marines who had served in 
Vietnam, a large case-control study of sarcoma patients in VA 
hospitals, the Selected Cancers Study, or studies of veterans 
in Michigan, Massachusetts, or other states."  

The Board finds these studies to be of minimal probative 
value with respect to whether the Veteran's soft-tissue 
sarcoma is a type associated with herbicide exposure in 
Vietnam.   Notably, Dr. H.F. also stated in his article that 
"soft tissue sarcomas have been linked to phenoxy herbicide 
exposure by a series of case-control studies in Sweden and by 
cohort and case-control studies of industrially exposed 
workers ... Soft tissue sarcomas have also been linked to 
dioxin exposure in some studies of environmental exposure."  
Further, Dr. H.F.'s article fails to specifically consider 
the Veteran's medical history, whereas Dr. S.B. reviewed the 
Veteran's claims folder, to include his medical history, and 
concluded that the Veteran's fatal sarcoma can "logically" 
be classified as a type of soft-tissue sarcoma associated 
with herbicide exposure.  

Moreover, the Veteran submitted a statement from Dr. S.D.S., 
a professor of clinical epidemiology, received in April 2010 
which indicates that Dr. H.F.'s studies regarding the lack of 
an association between soft-tissue sarcoma and Agent Orange 
exposure are outdated and not authoritative.  Dr. S.D.S. 
specifically noted a report from the Institute of Medicine 
published in 2009 which demonstrates that there is 
"sufficient evidence of an association" between soft-tissue 
sarcoma and Agent Orange exposure.  Further, Dr. S.D.S. 
concluded that following a review of the Veteran's medical 
records and medical literature, the Veteran's fatal illness 
was "more likely than not" caused by exposure to Agent 
Orange.  

Additionally, Dr. J.M.S., a private treatment physician, 
reported in letters dated in June 2006 and June 2009 that 
"[the Veteran's] sarcomas malignant brain tumor was more 
likely than not caused by herbicide exposure."  Although Dr. 
J.M.S. did not provide a rationale for his conclusion, the 
Board finds that his opinion is of probative value as it is 
congruent with the medical evidence of record demonstrating 
that the Veteran's primitive neuroectodermal tumor is a type 
of soft-tissue sarcoma associated with herbicide exposure.

Accordingly, although Dr. S.B. was unable find literature 
proving the causative relationship between Agent Orange and 
the Veteran's fatal sarcoma, and Dr. H.F.'s article contains 
both positive and negative evidence, the Board finds that, 
resolving the benefit of the doubt in the appellant's favor, 
the medical evidence of record serves to support the 
appellant's contention that the Veteran's fatal sarcoma was 
associated with in-service herbicide exposure.  Crucially, 
the opinions rendered by Dr. S.B., Dr. S.D.S., and Dr. J.M.S. 
indicating that the Veteran's fatal tumor is a type of soft-
tissue sarcoma associated with herbicide exposure are 
arguably supported by the medical records, which show 
treatment for the Veteran's primitive neuroectodermal tumor.

Finally, the Board notes that there is no medical evidence 
which demonstrates the Veteran's fatal primitive 
neuroectodermal tumor was not a type of soft-tissue sarcoma 
associated with herbicide exposure.  Additionally, two VHA 
opinions have been requested as to the appellant's claim.  
The United States Court of Appeals for Veterans Claims 
(Court) has cautioned against seeking an additional medical 
opinion where favorable evidence in the record is unrefuted.  
The Court specifically indicated that it would not be 
permissible to undertake further development if the purpose 
was to obtain evidence against an appellant's claim. See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, the competent medical evidence of record indicates the 
Veteran's fatal primitive neuroectodermal tumor was a type of 
soft-tissue sarcoma associated with herbicide exposure.  As 
discussed above, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) is presumed to be service-connected when a 
veteran has had presumed Agent Orange exposure.  See 38 
C.F.R. § 3.309(e) (2009).  Element (3), medical nexus, has 
accordingly been satisfied.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for the cause of the 
Veteran's death is warranted.  The benefit sought on appeal 
is granted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


